On the Merits. — (Appeal by Defendants.)
Defendants-complain of the judgment appealed from in so far as it fails to rescind the order directing them to file a sworn statement of the property in their possession, and in so far as it directs the taking of an inventory of the property of the succession.
As to the first of these questions, we think their position well taken. Our law contains provisions whereby the conscience of a litigant may be probed, and his testimony taken, in the interest of his opponent. But we know of no authority whereby'a plaintiff, suing for the recovery of property or money, can, in limine litis, require a defendant to state under oath, whether he have the one, or owe the other.
As to the inventory, we think, for reasons which sufficiently appear in this opinion, that the order for the -taking of the same was competent and proper, and that the judge a quo was right in refusing to rescind it.
It is therefore ordered, adjudged, and decreed that the motion-herein filed on behalf of the defendants to dismiss plaintiff’s appeal be denied; that the judgment appealed from be annulled, avoided, and reversed, in so far as it sets aside the writ of judicial sequestration, issued ex officio, by the judge a quo, and in so far as it rejects' the demand of the defendants for the rescission of the order directing them to file a sworn statement of property in their possession; and in all other respects that said judgment be affirmed. It is further ordered, adjudged and decreed, that said judicial sequestration be held -to be.revived and reinstated by virtue of this judgment, in so far as may be practicable in the present condition of the case; and it is further ordered that the defendants be relieved from filing the sworn statement of property in their possession as required by the order of the district judge.
It is further ordered that the costs -of this appeal be borne by the parties litigant in equal proportions.
Rehearing refused.